Mr. Justice Gantt
delivered the opinion of the court.
The defendant was indicted for selling liquor to a slave, named Joe, alleged to be the slave of George W. Egleston — verdict, « guilty.”
Mr. Egleston proved, on the trial, that the negro, Joe, was held in trust, for the benefit of witness’ family ; that be was not the owner of the slave, nor had he a life estate in him ; that he had Only the care or management of him. The presiding judge thought, and so instructed the jury, that Mr. Egleston’s possession was prima facie evidence of a right of ownership, and was sufficient, in law, to support the allegation in the indictment. So long as Mr. Egles-ton exereised authority over the slave, and had the care and ma. «agemeat of him, he might well be presumed to bd the owner. *298The gist of the offence was selling liquor to a slave, and the evf* derice of identity was complete, whether Mr. Egleston was, or was not, the real owner, and such is the opinion of the whole court. They also concur in the opinion expressed by the presiding judge to the jury, in reference to the license granted by the City Council of Charleston, to the defendant, to retail, that although it covered the period when this offence was committed, neither the law of the contract, nor the usage to sell liquor to slaves, under it, could justify the practice — a practice forbidden by the act of as. sembly, under which the defendant was indicted, and against which no usage could prevail.
Ye a don and Phillips, for motion.
Attokjstey General, contra.
Filed 20th February, 1837.
The motion must, thei’efore, fail on all the grounds taken.
RICHARD GANTTS
We concur,
3. S RICHARDSON,
JOSIAU 3. EVANS*
J. B. O’NE-aLL,